Citation Nr: 1209807	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss from July 7, 2003 to March 14, 2004. 

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from March 15, 2004 to November 10, 2004. 

3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 11, 2004 to July 31, 2009. 

4.  Entitlement to a compensable evaluation for bilateral hearing loss from August 1, 2009 to August 8, 2011. 

5.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from August 9, 2011.




REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for left ear hearing loss and assigned an initial zero percent evaluation effective from July 7, 2003, the date of receipt of the Veteran's claim.  In response, he requested a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In May 2005, the Hartford, Connecticut VARO also granted service connection for right ear hearing loss from July 7, 2003, which essentially meant that he had service connection for bilateral hearing loss from that date.  The zero percent evaluation from July 7, 2003 was continued, but this rating decision also increased the rating for bilateral hearing loss to 10 percent, effective March 15, 2004; and then to 20 percent, effective November 11, 2004.

In September 2007, the Board remanded the claim for a higher rating for bilateral hearing loss.  Based upon the results of a May 2008 VA audiological examination, however, the RO proposed to reduce the rating for the Veteran's bilateral hearing loss from 20 percent to a noncompensable level in a June 2008 rating decision.  Later, in a May 2009 decision, the RO implemented this reduction in rating to zero percent, effective as of August 1, 2009.

The Board subsequently remanded the case for a video conference hearing in January 2010.  This hearing was conducted by the undersigned Acting Veterans Law Judge in March 2010.  The Board also notes that the Veteran previously appeared for an August 2006 video conference hearing by a different Veterans Law Judge, which addressed only a separate PTSD rating claim that was previously adjudicated in the September 2007 Board decision.  In October 2011, the RO increased the rating for bilateral hearing loss to 10 percent, effective August 9, 2011.

In September 2007, January 2010, and April 2010, the Board remanded the case in order to comply with VA's duties to notify and assist, provide the Veteran with a hearing before the undersigned Acting Veterans Law Judge, and provide the Veteran with VA audiological examinations.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2007, January 2010, and April 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in November 2008.  The Veteran also provided testimony at a video-conference hearing before the undersigned Acting Veterans Law Judge in March 2010.  Transcripts of both hearings have been associated with the Veteran's claims file.

The Board notes that although the Veteran has but one disability on appeal, there are five distinct periods on appeal based on the evaluations assigned to each period.  For the sake of convenience, the Board has characterized these as five different issues on the first page of this decision. 


FINDINGS OF FACT

1.  For the period from July 7, 2003 to March 14, 2004, the Veteran had Level II hearing loss in the right ear and Level V hearing loss in the left ear.  

2.  For the period from March 15, 2004 to August 8, 2011, the Veteran had Level III hearing loss in the right ear and Level V hearing loss in the left ear.  

3.  For the period beginning August 9, 2011, the Veteran has Level IV hearing loss in the right ear and Level V hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss from July 7, 2003 to March 14, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from March 15, 2004 to November 10, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 11, 2004 to July 31, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

4.  The criteria for a 10 percent evaluation for bilateral hearing loss from August 1, 2009 to August 8, 2011 have been met; the criteria for an evaluation in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).

5.  The criteria for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from August 9, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral hearing loss from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted, and initial ratings were assigned, in the July 2004 and May 2005 rating decisions on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any outstanding treatment records that have not been obtained.  Additionally, he has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for the disability on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded VA examinations in October 2003, March 2004, May 2008 (with an addendum dated January 2009), May 2009 (with an addendum dated October 2010), and August 2011 in conjunction with the claim on appeal.  Except with respect to the May 2009 examination, as discussed herein, the Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations, taken as a whole, are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include interviews with the Veteran, reviews of the record, and full examinations addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examinations are necessary.

As indicated previously, the Board remanded this case in September 2007, January 2010, and April 2010, in order to comply with VA's duties to notify and assist, provide the Veteran with a hearing before the undersigned Acting Veterans Law Judge, and provide the Veteran with VA audiological examinations.  The AOJ scheduled the hearing before the undersigned Acting Veterans Law Judge which took place in March 2010, and provided the Veteran with audiological examinations as described above-most recently in August 2011.  Therefore, the Board finds that the AOJ has substantially complied with the September 2007, January 2010, and April 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran is service-connected for bilateral hearing loss, which has been evaluated as noncompensable from July 7, 2003 to March 14, 2004; 10 percent disabling from March 15, 2004 to November 10, 2004; 20 percent disabling from November 11, 2004 to July 31, 2009; noncompensable from August 1, 2009 to August 8, 2011; and 10 percent disabling as of August 9, 2011.  In documents of record, the Veteran contends that his bilateral hearing loss is more severe than the currently assigned ratings and, as such, he is entitled to compensable and/or higher initial ratings, as applicable.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The VA Schedule for Rating Disabilities (Rating Schedule) establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman number designation (I through XI) for hearing impairment based solely on the puretone threshold average.  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This table is used only as specified in 38 C.F.R. §§ 4.85 and 4.86 for exceptional patterns of hearing loss. 

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA provided the Veteran with a compensation and pension (C&P) audiological examination in October 15, 2003.  The pure tone thresholds, in decibels, at the four specified levels were as follows:

Oct. 2003


HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
45
75
50
LEFT
45
50
55
85
59

Speech recognition was 84 percent in each ear.  A VA clinician diagnosed the Veteran with mild to severe sensorineural hearing loss (SNHL) with good speech discrimination, bilaterally.

At a March 2004 VA audiological examination, the Veteran reported that he has difficulty understanding conversation most of the time, especially if the speaker is to his left.  The March 2004 C&P examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Mar. 2004


HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
50
80
49
LEFT
35
45
55
90
56

Speech recognition was 80 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed mild to moderate SNHL at 1000 through 3000 Hz falling precipitously to a severe to profound SNHL thereafter, bilaterally.

In November 2004, the Veteran's private audiologist, S.B., M.A, C.C.C.-A., performed an audiogram and diagnosed the Veteran with moderate to severe SNHL on the right, and moderately-severe to profound SNHL on the left.  In the portion of the examination report entitled Speech Audiometry, the handwritten notation "W-22" was entered.  

In March 2008, a VA audiologist found that the Veteran had mild to severe SNHL above 250 Hz on the right and mild to severe SNHL on the left.  The Veteran had speech discrimination scores of 88 percent bilaterally.

VA provided the Veteran with another C&P audiological examination in May 2008.  The Veteran reported that his hearing loss has prevented him from advancing at his job with a telephone company.  He also reported having difficulty with hearing well in crowds.  The May 2008 C&P examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:

May 2008


HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
80
56
LEFT
50
50
60
85
61

Speech recognition was 92 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed mild to severe SNHL from 500 Hz to 4000 Hz, bilaterally.  In a January 2009 addendum, the examiner recounted in detail the Veteran's in-service and post-service medical records regarding his hearing loss.

In July 2008, the Veteran's private audiologist, S.B., performed an audiogram and diagnosed the Veteran with severe SNHL bilaterally.  The handwritten notation on the report again notes that "W-22" was utilized in the Speech Audiometry portion of the examination.  In a letter dated December 2008, S.B. explained that in assessing the Veteran's hearing, the Maryland test was not used.  Instead, she had used the Houghson-Westlake presentation procedure.  

VA provided the Veteran with a C&P audiological examination in May 2009.  The examiner noted that pure tone testing suggested a moderate to profound hearing loss in the right ear and a moderately severe to profound hearing loss in the left ear, but opined that the results are not considered to be valid because there was poor agreement between the pure tone audiogram (PTA) and the speech recognition testing (SRT).  The examiner concluded that the results were invalid and should not be used for rating purposes.  In an October 2010 addendum, the examiner recounted in detail the Veteran's in-service and post-service medical records regarding his hearing loss.

VA provided the Veteran with his most recent C&P audiological examination on August 9, 2011.  The examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:

Aug. 2011


HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
65
80
63
LEFT
50
55
60
90
64

Speech recognition was 80 percent in the right ear and 68 percent in the left ear.  The examiner diagnosed mild to severe SNHL from 500 Hz to 4000 Hz in the right ear (AD) and moderate to severe SNHL from 500 Hz to 4000 Hz in the left ear (AS).  The examiner found that functional effects of the Veteran's hearing loss with the use of hearing aids and lip reading cues should be minimal for the purposes of daily living.  She further opined that due to speech recognition scores, the Veteran may have some difficulty in situations where he is unable to use lip reading cues.  The examiner concluded that, therefore, employment centering around using the telephone may be difficult for the Veteran.

Initially, the Board notes that because the Veteran's private audiologist, S.B., used the W-22 Houghson-Westlake testing procedure to determine word recognition and not the Maryland CNC testing that is required by regulation, her November 2004 and July 2008 audiograms may not be considered in the evaluation of the Veteran's hearing.  38 C.F.R. § 4.85(a).  In so doing, the Board recognizes that the May 2005 rating decision utilized the November 2004 examination in order to award the Veteran the 20 percent evaluation.  The Board will not reduce the 20 percent evaluation for the period in which it was in effect, but is prohibited by regulation from considering these examinations.  

On the other hand, the Board finds the Veteran's testimony pertaining to the inaccurate disability picture that resulted from the repeated use of the same word list in the Maryland testing to be credible.  

As the Veteran explained in his March 2010 hearing before the undersigned Acting Veterans Law Judge, his speech discrimination scores became essentially meaningless over time because the VA clinicians and examiners continued to use the same words in the same order during speech recognition testing, and the Veteran was able to recognize the words more easily than was intended because he remembered them from past tests.  (See pp. 4-6).  The Board notes that the Veteran's assertion is corroborated in two ways.  First, although his Puretone Threshold Averages worsened bilaterally from his March 2004 C&P examination to his May 2008 C&P examination, his speech recognition scores markedly improved bilaterally.  Second, the May 2009 C&P examiner found the Veteran's testing results invalid precisely because his Puretone Threshold Averages, which suggested a moderate to profound hearing loss in the right ear and a moderately severe to profound hearing loss in the left ear, were not in agreement with his speech recognition scores.  Finally, when a different word list was used in the August 2011 VA examination, these findings were deemed reliable.  Consequently, the Board finds that the test results of the May 2008 examination are also invalid, and will not be afforded any evidentiary weight.  

Essentially, that leaves only three audiology examinations for consideration.  These are the VA examinations conducted on October 15, 2003, March 15, 2004, and August 9, 2011.  

For the October 2003 examination, when the puretone threshold average of 50 decibels is combined with speech discrimination of 84 percent under Table VI for the right ear, the result is Level II hearing loss.  For the left ear, when the puretone threshold of 59 is combined with the speech recognition of 84 percent, this results in Level III hearing loss.  When Level II hearing loss for the right ear is combined with Level III hearing loss for the left ear in Table VII, the result is a zero percent disability evaluation.  The Board has considered the exceptional patterns of hearing impairment outlined in 38 C.F.R. § 4.86, but as all of the puretone thresholds do not exceed 55 for either ear and as neither ear has a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the exceptional patterns do not apply.  

As for the March 15, 2004 examination results, when the puretone threshold average of 49 decibels is combined with speech discrimination of 80 percent under Table VI for the right ear, the result is Level III hearing loss.  For the left ear, when the puretone threshold of 56 is combined with the speech recognition of 72 percent, this results in Level V hearing loss.  When Level III hearing loss for the right ear is combined with Level V hearing loss for the left ear in Table VII, this results in a 10 percent evaluation.  These test results do not meet the criteria of an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

Finally, for the August 2011 examination results, when the puretone threshold average of 63 decibels is combined with speech discrimination of 80 percent under Table VI for the right ear, the result is Level IV hearing loss.  For the left ear, when the puretone threshold of 64 is combined with the speech recognition of 68 percent, this results in Level V hearing loss.  When Level IV hearing loss for the right ear is combined with Level V hearing loss for the left ear in Table VII, this again results in a 10 percent evaluation.  Application of the exceptional patterns of hearing loss has again been considered, but the criteria are not met, as puretone thresholds at 1000 Hertz were measured at 50 for both the right and left ear.  38 C.F.R. § 4.86.  

Based on a review of the foregoing, the Board finds that the criteria for a compensable evaluation for the period from July 7, 2003 to March 14, 2003 have not been met, as the findings of the October 2003 VA examination do not equate to a compensable evaluation.  

Furthermore, the criteria for an evaluation in excess of 10 percent from March 15, 2003 to November 10, 2004 have not been met.  The evidence demonstrates that the Veteran met the criteria for a 10 percent evaluation, but no higher, as of the date of the March 15, 2004 VA examination.  

The criteria for an evaluation in excess of 20 percent from November 11, 2004 to July 31, 2009 have also not been met.  As discussed above, the 20 percent evaluation was based on the results of a private examination conducted on November 11, 2004 that did not utilize the Maryland CNC testing to assess speech recognition.  The only valid examination for this period that contains all of the information required by regulation to evaluate the Veteran's hearing loss was the March 15, 2004 VA examination.  As already noted, this examination supports entitlement to a 10 percent rating, but no more.  

However, as the Board finds that the results of the May 2008 VA examination are not valid, the criteria do support entitlement to a 10 percent evaluation, but no more, beginning August 1, 2009.  The findings of the March 15, 2004 VA examination remained the only valid test results until the August 9, 2011 VA examination, and they continue meet the criteria for a 10 percent rating.  The August 9, 2011 examination results confirmed the accuracy of the 10 percent evaluation, but do not meet the criteria for an evaluation in excess of 10 percent. 

In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss.  However, based on the findings above, assigning staged ratings other than those discussed above are not warranted.

In regards to the decrease of the Veteran's evaluation from 20 percent to zero by the RO, but increased back to 10 percent by this decision, the Board notes that, as a matter of law, these disability ratings do not constitute reductions because the Veteran's initial ratings did not become final prior to this adjudication.  Nevertheless, the Board notes that the Veteran was issued a rating decision notifying him on the proposed decrease and giving him an opportunity to respond before the decrease became effective.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the criteria found in the rating schedule.  The Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran complains of difficulty in hearing sound and understanding speech, which is specifically contemplated by the rating criteria.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not contended, and the record does not show, that his service-connected bilateral hearing loss renders him unemployable.  In this regard, the 

	(CONTINUED ON NEXT PAGE)



August 2011 VA examiner noted only that employment centering around using the telephone may be difficult for the Veteran.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss from July 7, 2003 to March 14, 2004 is denied. 

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from March 15, 2004 to November 10, 2004 is denied. 

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 11, 2004 to July 31, 2009 is denied. 

Entitlement to a 10 percent evaluation for bilateral hearing loss from August 1, 2009 to August 8, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from August 9, 2011 is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


